NUMBER 13-14-00201-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

JOANNA MARTINEZ GONZALEZ,                                                   Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 107th District Court
                        of Cameron County, Texas.


                         ORDER OF ABATEMENT
            Before Justices Rodriguez, Benavides, and Perkes
                            Order Per Curiam

      Appellant, Joanna Martinez Gonzalez, filed a motion to proceed in forma pauperis,

through her attorney of record, Honorable Larry Warner. This Court denied the motion

with instructions to defer to the trial court for a ruling. See TEX. R. APP. P. 20.2. The

clerk’s record was subsequently filed, but a reporter’s record has not been filed. It is

unknown whether the appellate record should be furnished without charge.
         Accordingly, we ABATE this appeal and REMAND the cause to the trial court for

further proceedings. Upon remand, the trial court shall cause notice of a hearing to be

given and, thereafter, conduct a hearing to determine the following:

         1. Whether appellant desires to prosecute this appeal;

         2. Whether appellant is indigent;

         3. Whether appellant is entitled to a free appellate record due to her
         indigency; and

         4. Whether appellant is entitled to appointed counsel.

         If the trial court determines that appellant does want to continue the appeal and

that appellant is indigent and entitled to court-appointed counsel, the trial court shall

appoint counsel to represent appellant in this appeal. If counsel is appointed, the name,

address, telephone number, and state bar number of the appointed counsel shall be

included in the order of appointment.

         The trial court shall cause its finding and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record and shall cause a supplemental reporter's record of any proceedings to be

prepared. The supplemental clerk's record and reporter's record, if any, shall be filed

with the Clerk of this Court on or before the expiration thirty days from the date of this

order.

         It is so ORDERED.

                                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
14th day of October, 2014.

                                              2